


110 HR 3388 IH: College Affordability Tax Relief Act

U.S. House of Representatives
2007-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3388
		IN THE HOUSE OF REPRESENTATIVES
		
			August 3, 2007
			Mrs. Gillibrand (for
			 herself and Mr. Kuhl of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  and make permanent the deduction for tuition and related
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 College Affordability Tax Relief Act
			 of 2007.
		2.Deduction for
			 tuition and related expenses increased and made permanent
			(a)Increased
			 deductionParagraph (2) of section 222(b) of the Internal Revenue
			 Code of 1986 (relating to applicable dollar limit) is amended by striking
			 subparagraphs (A) and (B) and by inserting the following new
			 subparagraphs:
				
					(A)In
				generalFor purposes of
				paragraph (1), the applicable dollar amount shall be—
						(i)$10,000 in the
				case of a taxpayer whose adjusted gross income for the taxable year does not
				exceed $50,000,
						(ii)$6,000 in the case of a taxpayer whose
				adjusted gross income for the taxable year exceeds $50,000 but does not exceed
				$65,000,
						(iii)$3,000 in the case of a taxpayer whose
				adjusted gross income for the taxable year exceeds $65,000 but does not exceed
				$80,000, and
						(iv)zero in the case of a taxpayer whose
				adjusted gross income for the taxable year exceeds $80,000.
						(B)Joint
				returnsIn the case of a joint return, subparagraph (A) shall be
				applied by doubling the adjusted gross income amounts otherwise applicable
				thereunder for the taxable
				year.
					.
			(b)Income amounts
			 adjusted for inflationParagraph (2) of section 222(b) of such
			 Code is amended by adding at the end the following new subparagraph:
				
					(D)Income amounts
				adjusted for inflationIn
				the case of any taxable year beginning in a calendar year after 2008, the
				$50,000, $65,000, and $80,000 amounts in subparagraph (A) shall be increased by
				an amount equal to—
						(i)such dollar amount,
				multiplied by
						(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
						Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of
				$500..
			(c)Deduction made
			 permanent
				(1)Section 222 of
			 such Code is amended by striking subsection (e) (relating to
			 termination).
				(2)Title IX of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the amendments made by section 431 of such Act.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
